EXHIBIT 10.4




SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 10th day of  July, 2013, by and between SaaSMAX Inc., a
Nevada corporation (hereinafter referred to as “SaaSMAX ”) and Dina Moskowitz ,
the majority shareholder of SaaSMAX  (hereinafter referred to as
“Shareholder”),   upon the following premises:




Premises

 

WHEREAS, SaaSMAX is a company that is fully reporting under the Securities Act
of 1934, and




WHEREAS, SaaSMAX Corp. is a Nevada corporation that is a wholly owned subsidiary
(the "Subsidiary") of SaaSMAX, and

 

WHEREAS, Shareholder agrees to acquire 100% of the issued and outstanding shares
of the Subsidiary from the SaaSMAX in exchange for Shareholder agreeing to
cancel 2,156,704 common shares of SaaSMAX (the “Exchange”) on the terms
described herein.;

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 




ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SAASMAX

 

SAASMAX represents and warrants as of the Closing Date, as defined below, as
follows:

 

Section 1.01 Incorporation.  SAASMAX is a company duly incorporated, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted.  The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of SAASMAX’s articles of
incorporation.  SAASMAX has taken all actions required by law and its articles
of incorporation, or otherwise to authorize the execution and delivery of this
Agreement.  SAASMAX has full power, authority, and legal capacity and has taken
all action required by law, its articles of incorporation, and otherwise to
consummate the transactions herein contemplated.

 

Section 1.02 Authorized Shares.  The number of shares which SAASMAX is
authorized to issue consists of 100,000,000 shares of common stock, par value of
$0.001 per share and 20,000,000 shares of preferred stock, par value $.001 per
share.  There are 4,429,704 shares currently issued and outstanding.  The issued
and outstanding shares are validly issued, fully paid, and non-assessable and
not issued in violation of the preemptive or other rights of any person.

  

Section 1.03 Subsidiaries and Predecessor Corporations.  Other than the
Subsidiary, SAASMAX does not have any subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation.  

 

Section 1.04 No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which
SAASMAX is a party or to which any of its assets, properties or operations are
subject.





1




--------------------------------------------------------------------------------




Section 1.05 Compliance With Laws and Regulations.  To the best of its
knowledge, SAASMAX has complied with all applicable statutes and regulations of
any federal, state, or other governmental entity or agency thereof, except to
the extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of SAASMAX or except to
the extent that noncompliance would not result in the occurrence of any material
liability for SAASMAX.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.

 

Section 1.06 Approval of Agreement.  The Board of Directors of SAASMAX has
authorized the execution and delivery of this Agreement by SAASMAX and has
approved this Agreement and the transactions contemplated hereby, and will
recommend to the SAASMAX Shareholders that the Exchange be accepted.

 

Section 1.07 SAASMAX Information.   The information contained in the Post
Effective Amendment, declared "Effective" by the United States Securities &
Exchange Commission on April 18, 2013 is true and correct, and there have been
no material changes to SaaSMAX since such date.




Section 1.08 Valid Obligation.  This Agreement and all agreements and other
documents executed by SAASMAX in connection herewith constitute the valid and
binding obligation of SAASMAX, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

SHAREHOLDER

 

The Shareholder hereby represents and warrants to SaaSMAX as follows.




Section 2.01 Good Title.   Shareholder is the record and beneficial owner, and
has good title to the 2,156,704 SAASMAX common shares, with the right and
authority to sell and deliver such SAASMAX common shares, free and clear of all
liens, claims, charges, encumbrances, pledges, mortgages, security interests,
options, rights to acquire, proxies, voting trusts or similar agreements,
restrictions on transfer or adverse claims of any nature whatsoever.  Upon
delivery of any certificate or certificates duly assigned, representing the same
as herein contemplated, SAASMAX, will receive good title to such SAASMAX common
shares, free and clear of all Liens.

 

Section 2.02 Power and Authority. Shareholder has the legal power, capacity and
authority to execute and deliver this Agreement to consummate the transactions
contemplated by this Agreement, and to perform her obligations under this
Agreement.  This Agreement constitutes a legal, valid and binding obligation of
the Shareholder, enforceable against the Shareholder in accordance with the
terms hereof.

 

Section 2.03 No Conflicts.  The execution and delivery of this Agreement by the
Shareholder and the performance by the Shareholder of her obligations hereunder
in accordance with the terms hereof: (a) will not require the consent of any
third party or governmental entity under any laws; (b) will not violate any laws
applicable to the Shareholder and (c) will not violate or breach any contractual
obligation to which the Shareholder is a party.




Section 2.04 Purchase Entirely for Own Account. The Exchange Shares (as defined
in Section 4.01 herein) proposed to be acquired by the Shareholder will be
acquired for investment for its her own account, and not with a view to the
resale or distribution of any part thereof, and the Shareholder has no present
intention of selling or otherwise distributing the Exchange Shares, except in
compliance with applicable securities laws.








2




--------------------------------------------------------------------------------




Section 2.05 Acquisition of Exchange Shares for Investment.




(a) Shareholder is acquiring the Exchange Shares for investment for
Shareholder’s own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and  Shareholder has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  Shareholder further represents that she does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person, with respect to any of the
Exchange Shares.

 

(b) Shareholder represents and warrants that she: (i) can bear the economic risk
of his respective investments, and (ii) possesses such knowledge and experience
in financial and business matters that he is capable of evaluating the merits
and risks of the investment in the Subsidiary and its securities.

 

(c) Each certificate representing the Exchange Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:




THE SHARES (OR OTHER SECURITIES) REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL THAT AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS AVAILABLE.




(d) Shareholder acknowledges that she has carefully reviewed such information as
she has deemed necessary to evaluate an investment in the Subsidiary, and she
has been furnished all materials that he has requested relating to the
Subsidiary and the issuance of the Exchange Shares hereunder,




(g) Shareholder understands that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely.   Shareholder further acknowledges that the Exchange Shares
may not be sold pursuant to Rule 144 promulgated under the Securities Act unless
all of the conditions of Rule 144 are satisfied (including, without limitation,
Subsidiary compliance with the reporting requirements under the Securities
Exchange Act of 1934, as amended (“Exchange Act”)).




(h) The SAASMAX Shareholder agrees that, notwithstanding anything contained
herein to the contrary, the warranties, representations, agreements and
covenants of the SAASMAX Shareholder under this Section 3.05 shall survive the
Closing.




ARTICLE III

PLAN OF EXCHANGE




Section 3.01 The Exchange.  On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, Shareholder, by executing this
Agreement, shall deliver for cancellation, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, 2,156,704shares (the "Shares") of SAASMAX, constituting all of the
shares of SAASMAX held by Shareholder; the objective of such Exchange being the
acquisition by Shareholder of not less than 100% of the issued and outstanding
shares of the Subsidiary.  In exchange for the transfer of the Shares by the
Shareholder, SaaSMAX shall transfer and assign to the Shareholder, her
affiliates or assigns, all of the outstanding shares of the Subsidiary held by
the SAASMAX (the “Exchange Shares”). At the Closing Date,the Shareholder shall,
on surrender of her certificate or certificates representing her Shares to
SAASMAX or its registrar or transfer agent, be entitled to receive a certificate
or certificates evidencing her interest in the Exchange Shares.

 

Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of the Subsidiary shall be held by Shareholder.  




Section 3.02 Closing.  The closing (the “Closing” or the “Closing Date”) of the
transactions contemplated by this Agreement shall occur on the 10th day after
SAASMAX files a Form 14f with the United States Securities & Exchange Commission
and transmits to all shareholders of record a copy of such Form 14f. . Such
Closing shall take place at a mutually agreeable time and place, and may be
completed through he exchange of electronically transmitted counterparts of this
Agreement  and ancillary documentation.





3




--------------------------------------------------------------------------------




Section 3.03 Closing Events.  At the Closing, SAASMAX, and the Shareholder shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered), any and all certificates, agreements, resolutions, rulings or
other instruments required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.  




ARTICLE IV

SPECIAL COVENANTS

 

Section 4.01 Delivery of Books and Records.  At the Closing, SaaSMAX shall use
its best efforts to deliver to Shareholder, the originals of the corporate
minute books, books of account, contracts, records, and all other books or
documents of the Subsidiary which is now in the possession of SaaSMAX or its
representatives.

 

Section 4.02 Third Party Consents and Certificates.   SAASMAX, and its officers,
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein
contemplated.  Specifically, the parties each agree to obtain the following
consents as soon as practicable after Closing: 




Section 4.03 Spin Off / Assumption of  Subsidiary Liabilities.  At Closing,
pursuant to an Asset Purchase Agreement in the form attached hereto as
Attachment A, SaaSMAX will have completed the transfer of the business of
SaaSMAX to the Subsidiary in consideration of 4,000,000 shares of the Subsidiary
and the assumption of certain indebtedness of SaaSMAX.




Section 4.04 Designation of Directors and Officer.  At the Closing,  Harold C.
Moll and Rob Rainer shall be appointed as directors of SAASMAX, and the existing
officer and director after the signing of this Agreement, shall tender her
resignation of her positions held with SaaSMAX effective immediately.  




Section  4.05 Use of the name "SaaSMAX.  SaaSMAX agrees that the name and
goodwill associated with the name SaaSMAX shall be the exclusive property of the
Subsidiary, and SaaSMAX agrees that as soon as practicable, it will change its
corporate name to a name not using the word SaaSMAX . Further, during the
interim period between the date of this Agreement and the date upon which
SaaSMAX changes its corporate name, SaaSMAX shall not compete with the business
of the Subsidiary.  

 

Section 4.06 Indemnification.  (a) Shareholder hereby agrees to indemnify
SAASMAX and each of the officers, agents, and directors of SAASMAX against any
loss to which it or they may become subject arising out of or based on any
inaccuracy appearing in or misrepresentation made under Article II of this
Agreement. The indemnification provided for in this paragraph shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement for one year following the Closing.

 

(b) SaaSMAX hereby agrees to indemnify Shareholder as of the date of execution
of this Agreement against any loss to which it or they may become subject
arising out of against any loss to which it or they may become subject arising
out of or based on any inaccuracy appearing in or misrepresentation made under
Article I of this Agreement 




ARTICLE V

MISCELLANEOUS




Section 5.01 Brokers.   Shareholder and SAASMAX each agree to indemnify the
other against any claim by any third person for any commission, brokerage, or
finder’s fee arising from the transactions contemplated hereby based on any
alleged agreement or understanding between the indemnifying party and such third
person, whether express or implied from the actions of the indemnifying party.




Section 5.02  Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Nevada.  Venue for all matters set forth in this Agreement, shall be in the
Superior Court located in San Diego County, in the State of California, without
giving effect to principles of conflicts of law there under.   By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.





4




--------------------------------------------------------------------------------




Section 5.03  Notices.  Any notice or other communications required or permitted
hereunder shall  be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:




If to SAASMAX, to:




SaaSMAX, Inc.

7770 Regents Road, Suite 113-129

San Diego, California 92122

Phone: 858-518-0447




If to Shareholder, to:




Dina Moskowitz

3270 Caminito Eastbluff, Suite 95

La Jolla, CA 92037, USA




Copy to: Stanley Moskowitz

13291 Kibbings Road

San Diego, CA 92130




or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.




Section 5.04 Attorney’s Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 5.05 Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

Section 5.06 Public Announcements and Filings.  Unless required by applicable
law or regulatory authority, none of the parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties.  Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.

 

Section 5.07  Third Party Beneficiaries.  This contract is strictly between
Shareholder and SAASMAX, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.

 

Section 5.08 Expenses.  Each of Shareholder and SAASMAX will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.





5




--------------------------------------------------------------------------------

 

Section 5.9  Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 5.10  Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years. 

  

Section 5.11  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

Section 5.12  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 5.13  Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 




SaaSMAX, Inc.




By: /s/ Dina Moskowitz

Dina Moskowitz, CEO







Shareholder







By: /s/ Dina Moskowitz

Dina Moskowitz








6


